Citation Nr: 1208607	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  08-17 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from September 1990 to December 1964.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2005 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

This claim was previously before the Board in December 2010, at which time the Board remanded it for additional development.  

The issue of service connection for a bilateral foot disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Bilateral hearing loss was not shown in active service or within one year after discharge, and there is no competent evidence that the Veteran has hearing loss in accordance with 38 C.F.R. § 3.385.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist 

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326 (2011).  A March 2005 letter satisfied the notice provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  An August 2006 letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records (STRs) and private medical treatment records have been obtained.  38 U.S.C.A. § 5103A , 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he has had treatment with VA or that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c)(2).  In December 2010, the Board remanded this claim in order to request the records from a private May 2002 audiological evaluation.  The AMC sent the Veteran a letter in December 2010 requesting authorization to obtain these records.  These records could not be requested because the Veteran did not return the required authorization.  Therefore, the duty to assist has been fulfilled in regard to obtaining the records from the May 2002 private audiological evaluation because they cannot be requested without authorization from the Veteran.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (The duty to assist is not always a one-way street).

The RO did not afford the Veteran a VA examination for his bilateral hearing loss on the basis that there is already sufficient medical evidence to decide the claim; the Board agrees.  While the record shows that the Veteran has complained of difficulty hearing, there is no indication that it is associated with an in-service event, as discussed below in detail.  Therefore, the evidence of record does not trigger the necessity of an examination in order to decide the claim on the merits.  See 38 C.F.R. § 3.159(c); McClendon v. Nicholson, 20 Vet. App. 79 (2006).

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Analysis

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Some chronic diseases may be presumed to have been incurred in service if they become manifest to a degree of ten percent or more within the applicable presumptive period.  Other organic diseases of the nervous system, including sensorineural hearing loss, are chronic diseases for the purpose of presumptive service connection.  38 U.S.C.A. §§ 1101(3), 1112(a) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307(a), 3.309(a) (2011).  The applicable presumptive period is one year following separation from service.  38 C.F.R. § 3.307(a)(3).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011). 

The Veteran contends that he is entitled to service connection for bilateral hearing loss.  

The service treatment records (STRs) do not show that any audiometric was conducted during the Veteran's military service.  At the Veteran's December 1964 separation examination, his hearing was 15/15 on whispered and spoken voice tests.  The STRs do not show any complaints, treatment or diagnoses related to hearing loss.  

The Veteran's DD Form 214 indicates that his in-service occupation was typist.  He has not alleged any acoustic trauma from his military service.

D.M.L., M.D., the Veteran's private primary care physician, wrote in an undated statement submitted in July 2005 that the Veteran had a long history of difficulty hearing.  The Veteran was referred for a private audiological evaluation in May 2002.  The report from that evaluation was not available to Dr. L.  As discussed above, the Veteran did not return an authorization form to allow VA to obtain the report from the May 2002 evaluation.  The medical records that have been associated with the claims file do not show other complaints or treatment related to bilateral hearing loss. 

The record does not indicate that the Veteran has hearing loss for VA purposes under 38 C.F.R. § 3.385.  While a Board finding that the Veteran had the disability "at some point during the processing of his claim," can satisfy the service connection requirement for manifestation of current disability, there is no evidence showing that the Veteran has had bilateral hearing loss a defined by 38 C.F.R. § 3.385 at any time since he filed his claim.  See McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).  "In the absence of proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The preponderance of the evidence is against the service connection claim.  There is no doubt to be resolved, and service connection for bilateral hearing loss is not warranted.


ORDER

Service connection for bilateral hearing loss is denied.







REMAND

The Veteran had a VA examination for his feet in May 2011.  The examiner wrote that a review of the STRs indicated that there were no complaints of foot pain.  However, the examiner also noted that in September 1960 the Veteran was diagnosed with pes planus, second degree, and that in November 1964 he was diagnosed with a complete fracture of the fifth left toe after injuring himself playing basketball.  

Once VA undertakes the effort to provide an examination it must obtain a fully adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examiner diagnosed the Veteran with bilateral osteoarthritis and bilateral pes planus.  He wrote that he could not ascertain whether the arthritis was due to service because of the lack of records and because the Veteran was not able to provide a clear history.  The VA examiner's opinion in regards to osteoarthritis is not sufficient because he did not discuss the November 1964 injury in his rationale.  The examiner specifically stated that the Veteran had no complaints of foot pain during service, even though the STRs show that he broke a toe.  Therefore, the examiner did not apply a valid medical analysis to the significant facts of the case in order to reach his conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Veteran's pes planus was not noted at his August 1960 enlistment examination.  It was diagnosed in September 1960, after his entry into service.

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment.  38 U.S.C.A. § 1111 (West 2002 & Supp. 2011); 38 C.F.R. § 3.304(b) (2011).  The presumption of soundness attaches where there has been an induction examination that did not detect or note the disability that the Veteran later complains about.  Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  

The evidence clearly and unmistakably demonstrates that the pes planus existed prior to service.  There is no evidence of any in-service event or injury with respect to pes planus.  

That, however, is not the end of the inquiry.  VA has a duty to demonstrate, by clear and unmistakable evidence, that the pre-existing pes planus did not increase in severity during service, or that any increase was due to the natural progression of the disease or injury.  38 U.S.C.A. § 1153; Wagner v. Principi, 370 F.3d 1089, 1096 (2004); see also Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).  "Clear and unmistakable evidence" means that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254   (1999).

The VA examiner wrote that he was unable to state if the worsening of the Veteran's pes planus is or is not due to service without resorting to speculation.  He felt it was possible that the pes planus worsened during service but that it was also possible that is worsened due to the natural course of the condition.  The examiner did not feel that he had sufficient evidence to provide a better opinion.  

The claim must be remanded for another examination because of VA's duty under 38 U.S.C.A. § 1153 to demonstrate, by clear and unmistakable evidence, that the pre-existing disability did not increase in severity during service, or that any increase was due to the natural progression of the disease or injury. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination for his feet with a different examiner than the one who conducted the May 2011examination.  The claims file and a copy of this Remand must be provided to and reviewed by the VA examiner in conjunction with the examination.  All necessary diagnostic studies must be conducted.  If the Veteran does not appear for the examination, the examiner must still review the claims file and provide the following:

1) An opinion as to whether there is clear and unmistakable evidence that the pre-existing pes planus was not aggravated in service; and 2) if it was aggravated in service, whether any such aggravation was clearly and unmistakably due to the natural progress of the pre-existing condition.  

A complete rationale for all opinions expressed must be provided, citing to specific documents in the claims file and/or current clinical findings, as appropriate.

2) An opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that osteoarthritis and any other diagnosed foot disorder, besides pes planus, is related to the Veteran's military service.

A complete rationale for all opinions expressed must be provided, citing to specific documents in the claims file, including the November 1964 in-service treatment, and/or current clinical findings, as appropriate.

2.  After undertaking the development above, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


